IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SEAN P. MORIARTY,                         : No. 155 MM 2015
                                          :
                  Petitioner              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
JOHN E. WETZEL, SECRETARY OF              :
CORRECTIONS; PENNSYLVANIA                 :
DEPARTMENT OF CORRECTIONS,                :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Petition for Leave to File Notice

of Appeal Nunc Pro Tunc is DENIED.